DISSENTING OPINION. ROBERTS, J. (dissenting). If instruction 24 is before this court for consideration, I agree that the cause should be reversed. I do not think, however, that the assignment of error, in this regard, justifies a consideration of the question. The assignment is as follows: “The court erred in giving this instruction, for the reason that there is no evidence in the case to the effect that there were live wires in a public street, and for the further reasons as are more fully stated in- its exception to such instruction and motion for a new trial filed before said district court. (Transcript, pp. 237, 247, 248, 12-13, 18-19.)” Turning to the pages of the transcript indicated, we find on page 237 the instruction in question. On page 247 wé find the exceptions to the instruction. The exceptions point out three claimed errors in the giving of this instruction. The statute (section 22, chapter 43, Laws 1917) requires that each error relied upon shall be stated in a separate paragraph. ■ Under the assignment in question appellant could as well have argued either of the other two questions presented by his exceptions in the district court as the one he selected for presentation under this assignment. It is impossible for the court to look at the assignment, standing alone and unaided by the brief of appellant, and determine the question which it was seeking to present. Again, the court must look at three places in the transcript to discover the point of appellant’s objection, for we are referred to three different places where these matters may be found. Now, if the court looks to the exceptions to the instruction, found in the record proper and also in the bill of exceptions, and determines that the question decided in the majority opinion is here for review, then the decision is correct; but if, perchance it should look only at the motion for new trial, to which the court is referred for the ground of attack against the instruction, then the court is clearly wrong in its conclusion, for in the motion for new trial the objection is couched in the same language as the assignment of error, viz. that there was no evidence to the effect that there were live wires in the public street, and does not go to the question of the notice which was given to appellant. Clearly, neither the assignment nor the motion for new trial presents the question upon which the appeal is determined, but it is decided upon a point made against the instruction in the exceptions filed. No court, so far as I am aware, has permitted counsel, in tbeir assignments of error, to simply refer to the page of the transcript for the ground of their attack upon the trial court’s action. Such practice will entail unnecessary labor upon the appellate court, and will tend to confuse opposing counsel. The assignments of error are designed to present briefly and concisely, to the appellate court and cpunsel on the other side, the point which appellant intends to rely upon to secure a reversal. In the trial of a cause, as every practicing attorney knows, many exceptions and objections are made to the action of the trial court, out of an abundance of caution on the part of counsel, and without an opportunity on the part of the attorney to investigate the question under consideration. The purpose of filing assignments of error is to clear the cause of the chaff which has gotten into the case in the trial court. With time for study and deliberation, counsel for appellant decides what questions are really meritorious, and states these questions in his assignments of error, so that the court and counsel can save time and confusion by giving attention only to such questions. Under the rule announced in the majority opinion, it seems to me that all that is required in this regard, upon thé part of appellant, is to say in the assignment of error, “I present to you for consideration the objection urged on page so and so of the transcript,” and it will be here for consideration. For the reasons stated, I dissent.